DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 10, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoen (US 2019/0044576) in view of Born (US 2019/0191246)
Regarding Claims 1 and 13, Thoen teaches receiving, at the first sink device, audio data, wherein the audio data includes first data associated with the first sink device, and second data, different from the first data, associated with a second sink device (¶ [0037], see specifically complete signal sent to one of the wireless devices). 
and sending, via a magnetic communication antenna in the first sink device, the second data to the second sink device (¶ [0038], see specifically NMFI.)
Thoen fails to teach selecting, by a source device, a first sink device of a plurality of sink devices.
Born teaches selecting, by a source device, a first sink device of a plurality of sink devices (¶ [0023], see specifically peer-to-peer network, ¶ [0027], see specifically handoff).
The manner of combining the inventions of Thoen and Born, is to make the two earbuds beers and select one of the devices in a peer-to-peer format. 
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have the master be flexibly selected in the system of Thoen as taught by Born.
The motivation is better signal quality and reduced power consumption as stronger signals mean less dropped frames and error correction.


Regarding Claim 2 and 14, Thoen teaches sending the second data to the second sink device occurs over a magnetic communication link (¶ [0038], see specifically NMFI.)

Regarding Claim 3 and 15, Thoen teaches the magnetic communication link is one of a near ultra-low energy field (NULEF) communication link or near field magnetic induction (NFMI) communication link (¶ [0038], see specifically NMFI.)

Regarding Claim 5 and 17,  Thoen teaches sending the second data to the second sink device occurs automatically (¶ [0037], see specifically complete signal sent to one of the wireless devices). 

Regarding Claims 6 and 18, Thoen fails to explicitly teach wherein sending the second data to the second sink device is in response to a request from the second sink device 
Born from the same or similar field of endeavor teaches sending the second data to the second sink device is in response to a request from the second sink device (¶ [0089], see specifically automatically and request to drop connection).
The manner of combining the inventions of Thoen and Born, is to make the two earbuds beers and select one of the devices in a peer-to-peer format. 
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have the master be flexibly selected in the system of Thoen as taught by Born.
The motivation is better signal quality and reduced power consumption as stronger signals mean less dropped frames and error correction.


Regarding Claim 7 and 19, Thoen fails to explicitly teach selecting the first sink device of the plurality of sink devices comprises: determining that the first sink device is more proximate to the source device than the second sink device (¶ [0027], closer speaker takes over)

Regarding Claim 8, Thoen fails to explicitly teach selecting the first sink device of the plurality of sink devices further comprises: determining that radio channel conditions between the source device and the first sink device are more favorable than other radio channel conditions between the source device and the second sink device.
Born from the same or similar field of endeavor teaches selecting the first sink device of the plurality of sink devices further comprises: determining that radio channel conditions between the source device and the first sink device are more favorable than other radio channel conditions between the source device and the second sink device. (¶ [0089], see specifically signal power)
The manner of combining the inventions of Thoen and Born, is to make the two earbuds beers and select one of the devices in a peer-to-peer format. 
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have the master be flexibly selected in the system of Thoen as taught by Born.
The motivation is better signal quality and reduced power consumption as stronger signals mean less dropped frames and error correction.

Regarding Claim 10 and 20, Thoen teaches receiving, at the second sink device, the audio data from the source device, wherein the audio data includes the first data associated with the first sink device, and the second data associated with the second sink device; and sending, from the second sink device, the first data to the first sink device  (¶ [0037], see specifically complete signal sent to one of the wireless devices).

Regarding Claim 12, Thoen teaches the source device is one of a smartphone, a mobile device, a laptop computer, a tablet device, a wearable device, an Internet of Things (IoT) device, an Internet of Everything (IoE) device, an IoT hub, or an IoE hub; and the first sink device and the second sink device are earbuds (¶ [0106], see specifically the smartphone 106.)

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoen (US 2019/0044576) in view of Born (US 2019/0191246) as applied to claim 1 above, and further in view of Pelly (US 2014/0280440).
Regarding Claim 4 and 16, Thoen fails to explicitly teach teaches the magnetic communication antenna is unavailable, the sending the second data to the second sink device occurs over a Bluetooth communication link.
Pelly from the same or similar field of endeavor teaches the magnetic communication antenna is unavailable, the sending the second data to the second sink device occurs over a Bluetooth communication link (¶ [0056], see specifically nfc is unavailable, and non-NFC medium, and the specific mention of Bluetooth.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before  the time of the filing of the application to use a different link as a backup in the system of Thoen as taught by Pelly. 
The motivation is that switching means of communication and having multiple creates redundancy in the system of Thoen. Additionally, as both buds support Bluetooth and have the requisite radio, this could be done at little to no cost.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoen (US 2019/0044576) in view of Born (US 2019/0191246) as applied to claim 1 above, and further in view of Younis (US 2019/0141636).
Regarding Claims 9 and 11, Thoen fails to explicitly teach the first sink device receives the audio data from the source device, the second sink device passively listens in on a wireless data transfer between the source device and the first sink device.
Younis teaches the first sink device receives the audio data from the source device, the second sink device passively listens in on a wireless data transfer between the source device and the first sink device (¶ [0028], see specifically sniff.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to sniff traffic between the source and the primary speaker in the system of born as taught by Younis.
The motivation is that it increases redundancy and reduces latency for the other speaker to listen in on the data transmission in the system of Born as taught by Younis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batta (US 10,485,049) and the related provisional application is considered pertinent to applicant’s disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419